DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 4/12/22.
Claims 14-26 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 4/1/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 4/12/22 with respect to claims 14-26 have been considered but are not persuasive.

	Applicant argued in page 7 that the size of the passenger-side rear view device of the present application differs from the size of the passenger side rear view device disclosed in O'Connell.	

Examiner disagree on this because exact size has not been claimed and also it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art any size exterior mirror can be attached using the same algorithm stated in O'Connell [0021] and [0056]. Remaining argument in page 7 has not reflected in claim language as algorithm to achieving differing field of view has not been claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	
	Applicant argued in page 8 that O'Connell does not disclose a set of two exterior rear view assemblies but rather one exterior rear view device and one display screen.

Examiner disagree on this because it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify O'Connell to have a set of two exterior rear view assemblies with predictable results based on O'Connell Fig. 7. Display 122 can be put interior of the vehicle replacing with exterior rear view device.

Applicant claim language is broad and arguments are not commensurate with the claim language. Applicant is requested to bring inventive algorithm in the claim language as functionality disclosed in Applicant PGPUB Fig. 2-3 as well as paragraph [0076-0077].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-17 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell (U.S. Pub. No. 20140285666 A1), in view of Nagashima (JP2014061808A).

Regarding to claim 14 and 25:

14. O'Connell teach a system of rear view assemblies for a vehicle, comprising: at least one first rear view assembly mounted to a driver side of an exterior of the vehicle to observe traffic conditions behind the driver side, comprising: (O'Connell Fig. 1. Every vehicle has rear view assembly mounted to a driver side of an exterior)
comprising a mirror element having a first size being a minimum size fulfilling a legal requirement for providing a mirror-based field of view on the driver side; (O'Connell [0021] Federal Motor Vehicle Safety Standard (FMVSS), Sec. 111, describes the minimum requirements for an outside rear view mirror for vehicles to be sold in the United States. One of the requirements to meet this regulation is for the reflective glass on the mirror to be a give size with a given field of view. The regulation precludes the use of a camera to replace the mirror because the wording of the regulation specifically states that the mirror must be flat mirror glass of 1:1 magnification of a certain size)
at least one second rear view assembly mounted on a passenger side of the exterior of the vehicle to observe traffic conditions behind the passenger side, comprising: a second base assembly; and a second head assembly mounted on the second base assembly, the second head assembly comprising a mirror element, (O'Connell [0056] although shown and described as being located at a driver side exterior mirror, the exterior mirror wide angle display of the present invention may also or otherwise be located at the passenger side exterior mirror, if desired. Every vehicle has rear view assembly mounted to a passenger side of an exterior) 
the mirror element of the second rear view assembly mounted on the passenger side having a second size being the same minimum size as the first size of the mirror element of the first head assembly of the first rear view assembly mounted to the driver side; (O'Connell [0021] Federal Motor Vehicle Safety Standard (FMVSS), Sec. 111, describes the minimum requirements for an outside rear view mirror for vehicles to be sold in the United States. One of the requirements to meet this regulation is for the reflective glass on the mirror to be a give size with a given field of view. The regulation precludes the use of a camera to replace the mirror because the wording of the regulation specifically states that the mirror must be flat mirror glass of 1:1 magnification of a certain size)
and a vision system, comprising: at least one vision sensor; (O'Connell [0032] the display screen 22 preferably displays the captured video images at the entire viewable portion of the display screen, in order to provide relatively large displayed images for viewing by the driver of the vehicle while the driver is normally operating the vehicle. In the illustrated embodiment, the user inputs are touch or proximity sensors disposed at a portion of the display screen. The video display screen, when normally operating to display video images captured by the mirror camera 20, may display the video images over the entire display portion or active portion of the display screen and, responsive to a user input (such as a user or driver touching a portion of the display screen or touch screen)) 
and a display located in an interior of the vehicle, (O'Connell [0012] FIG. 3 is a perspective view of a display of the exterior mirror and display assembly. [0031] Optionally, the display may be mounted elsewhere in the vehicle and/or at the vehicle door or vehicle door opening, such as at the A pillar of the vehicle, or at the top of the instrument panel of the vehicle, or at the steering column of the vehicle, or at or in the headliner of the vehicle and/or the like. Optionally, as an alternative to a self-contained display monitor, the mirror and camera and display system of the present invention may provide a docking station (such as at or near the vehicle door and/or door opening of the vehicle) for a cell phone (or tablet or other personal portable display capable device), where the cell phone or personal display device may be docked or connected so that the display screen of the personal display device may function as the display and may display the images captured by the camera)
wherein the vision sensor is arranged in the second rear view assembly to record an image of the traffic conditions behind the passenger side (O'Connell [0028] the camera may have a forward field of view and/or sideward and/or downward field of view for capturing image data for other functions, such as for a lane departure warning system of the vehicle, an automatic headlamp control system of the vehicle, an accident and/or event recording system of the vehicle, a traffic sign recognition system or function, an object or pedestrian or animal detection system or function and/or the like) to be displayed to a driver by the display with a field of view (O'Connell [0032] the display screen 22 preferably displays the captured video images at the entire viewable portion of the display screen, in order to provide relatively large displayed images for viewing by the driver of the vehicle while the driver is normally operating the vehicle. In the illustrated embodiment, the user inputs are touch or proximity sensors disposed at a portion of the display screen. The video display screen, when normally operating to display video images captured by the mirror camera 20, may display the video images over the entire display portion or active portion of the display screen and, responsive to a user input (such as a user or driver touching a portion of the display screen or touch screen)) adapted to meet the legal requirements for the mirror-based field of view on the passenger side (O'Connell [0021] Federal Motor Vehicle Safety Standard (FMVSS), Sec. 111, describes the minimum requirements for an outside rear view mirror for vehicles to be sold in the United States. One of the requirements to meet this regulation is for the reflective glass on the mirror to be a give size with a given field of view. The regulation precludes the use of a camera to replace the mirror because the wording of the regulation specifically states that the mirror must be flat mirror glass of 1:1 magnification of a certain size) regardless of the reduced size of the second head assembly of the second rear view assembly so that the first rear view assembly on the driver side and the second rear view assembly on the passenger side are reduced to the first size, (O'Connell [0029] the small or reduced size mirror reflective element provides a reduced size rearward field of view to the driver of the vehicle (as compared to larger size mirror reflective elements), and the smaller field of view may be supplemented or enhanced via the video display device 14 disposed at the interior of the vehicle cabin and in an area at or near the exterior rearview mirror assembly. For example, and as shown in FIG. 2, display device 14 may be disposed at an inboard portion of the vehicle door 11a and may be disposed immediately opposite exterior rearview mirror assembly 12)
the first size being adapted to a smaller field of view on the driver side resulting in the smaller rear view assemblies carrying smaller mirror elements. (O'Connell [0029] the small or reduced size mirror reflective element provides a reduced size rearward field of view to the driver of the vehicle (as compared to larger size mirror reflective elements), and the smaller field of view may be supplemented or enhanced via the video display device 14 disposed at the interior of the vehicle cabin and in an area at or near the exterior rearview mirror assembly. For example, and as shown in FIG. 2, display device 14 may be disposed at an inboard portion of the vehicle door 11a and may be disposed immediately opposite exterior rearview mirror assembly 12)

O'Connell do not explicitly teach a first base assembly; and a first head assembly mounted on the first base assembly, the first head assembly.

However Nagashima teach a first base assembly; and a first head assembly mounted on the first base assembly, the first head assembly (Nagashima Fig. 1. Nagashima [0015] the rear viewing device 10 includes a camera 20 as an imaging unit, a mirror 30, and a say 40 as a support unit [base assembly]. The camera 20 and the mirror 30 [head assembly] are provided on the say 40. The say 40 has an elongated shape, and is attached such that the say 40 protrudes from the front door 110 of the vehicle 100. Here, the camera 20 is provided at the tip opposite to the front door 110 side to which the say 40 is attached, and the mirror 30 is provided between the camera 20 and the vehicle 100)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify O'Connell, further incorporating Nagashima in video/camera technology. One would be motivated to do so, to incorporate a first base assembly; and a first head assembly mounted on the first base assembly, the first head assembly. Functionality will improve user experience.

Regarding to claim 15:

15. O'Connell teach the system of claim 14, wherein at least one of: the vision sensor is arranged in the second base assembly or in the second head assembly, (O'Connell FIGS. 1 and 2. [0020] the exterior rearview mirror assembly 12 is mounted at the side 11b of the host or subject or equipped vehicle 11 and includes a mirror reflective element 16 and a mirror shell or casing 18, and a camera or imaging sensor 20 that is disposed at the mirror casing 18 and has a generally rearwardly and sidewardly field of view at the side of the equipped vehicle)
the vision sensor is arranged behind the mirror element of the second head assembly to record the traffic conditions through the rear view mirror, (O'Connell [0028] the camera may have a forward field of view and/or sideward and/or downward field of view for capturing image data for other functions, such as for a lane departure warning system of the vehicle, an automatic headlamp control system of the vehicle, an accident and/or event recording system of the vehicle, a traffic sign recognition system or function, an object or pedestrian or animal detection system or function and/or the like) or the mirror element comprises at least one area being at least semitransparent, the vision sensor being arranged behind the at least one area. (part of OR condition – rejection is not required)

Regarding to claim 16:

16. O'Connell teach the system of claim 14, wherein the vision system comprises at least one further vision sensor and a further display, (O'Connell [0026] the camera may comprise an infrared or near infrared light sensitive camera and may be suitable for capturing images in low lighting conditions, and/or the camera may include or be associated with an illumination source (such as an infrared or near-infrared light emitting illumination source that, when actuated to emit infrared or near-infrared light at the side of the vehicle, enhances the camera's performance but is not visible or discernible to the driver of the vehicle), such as by utilizing aspects of the cameras described in U.S. Pat. Nos. 7,965,336; 5,550,677; 5,760,962; 6,097,023 and 5,796,094, which are hereby incorporated herein by reference in their entireties) where the further vision sensor is arranged in the first rear view assembly to record an image of the traffic conditions behind the driver side to be displayed to the driver by the further display. (O'Connell [0031] the display may be mounted elsewhere in the vehicle and/or at the vehicle door or vehicle door opening, such as at the A pillar of the vehicle, or at the top of the instrument panel of the vehicle, or at the steering column of the vehicle, or at or in the headliner of the vehicle and/or the like. Optionally, as an alternative to a self-contained display monitor, the mirror and camera and display system of the present invention may provide a docking station (such as at or near the vehicle door and/or door opening of the vehicle) for a cell phone (or tablet or other personal portable display capable device), where the cell phone or personal display device may be docked or connected so that the display screen of the personal display device may function as the display and may display the images captured by the camera)

Regarding to claim 17:

17. O'Connell teach the system of claim 16, wherein at least one of: the further vision sensor is arranged in the first base assembly or in the first head assembly, (O'Connell Fig. 1)
the other vision sensor is arranged behind the mirror element of the first head assembly to record the traffic conditions through the rear view mirror, (O'Connell [0028] the camera may have a forward field of view and/or sideward and/or downward field of view for capturing image data for other functions, such as for a lane departure warning system of the vehicle, an automatic headlamp control system of the vehicle, an accident and/or event recording system of the vehicle, a traffic sign recognition system or function, an object or pedestrian or animal detection system or function and/or the like) or the mirror element comprises at least one area being at least semitransparent, where the other vision sensor is arranged behind this area. (part of OR condition – rejection is not required)

Regarding to claim 24:

24. O'Connell teach the system of claim 14, wherein the first and second head assemblies are symmetrical and have one or more of the same functionalities, geometries, or designs. (O'Connell Fig. 1-2 vehicle rearview mirrors are symmetrical because O'Connell [0026] such as a camera or sensor of the types disclosed in commonly assigned, U.S. Pat. Nos. 7,965,336 and U.S. Pat. Nos. 7,965,336 Fig. 2 shows symmetrical mirrors. O'Connell [0056] although shown and described as being located at a driver side exterior mirror, the exterior mirror wide angle display of the present invention may also or otherwise be located at the passenger side exterior mirror, if desired. Same functionalities on both mirrors)

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell (U.S. Pub. No. 20140285666 A1), in view of Nagashima (JP2014061808A), further in view of Baur (U.S. Pub. No. 20120154591 A1).

Regarding to claim 18:

18. O'Connell teach the system of claim 14, O'Connell do not explicitly teach wherein at least one of: each vision sensor is a camera, or the vision system is adapted to run a software for correcting the image recorded by each vision sensor to provide the image in the display with the required field of view.

However Baur teach wherein at least one of: each vision sensor is a camera, or the vision system is adapted to run a software for correcting the image recorded by each vision sensor to provide the image in the display with the required field of view. (Baur Fig. 1a Fig. 6 [0102] image enhancement circuitry 220 (which may include a built-in 2D de-interlacing engine 222 and a high quality scalar 224, and may provide programmable hue, brightness, saturation, contrast, sharpness control with vertical peaking, programmable color transient improvement control, panorama/water-glass scaling, programmable Gamma correction tables, black/white stretch, programmable favorite color enhancement and the like), and an LED controller 226 (for controlling the backlighting LEDs of the TFT backlit video display, and with DC and pulse width modulation (PWM) dimming control and built-in open LED protection and 1 MHz fixed switching frequency and resistor-programmable LED current). The decoder may also include other circuitry as desired or appropriate depending on the particular application of the decoder and video display module. The decoder may support a two-wire serial bus interface for interfacing with a bus system or network of the vehicle)

The motivation for combining O'Connell and Nagashima as set forth in claim 14 is equally applicable to claim 18. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify O'Connell, further incorporating Nagashima and Baur in video/camera technology. One would be motivated to do so, to incorporate each vision sensor is a camera, or the vision system is adapted to run a software for correcting the image recorded by each vision sensor to provide the image in the display with the required field of view. Functionality will improve user experience.

Regarding to claim 19:

19. O'Connell teach the system of claim 18, wherein at least one of the first and the second rear view assembly comprises further accessories to be utilized separately to the vision sensor. (O'Connell [0026] the camera may comprise an infrared or near infrared light sensitive camera and may be suitable for capturing images in low lighting conditions, and/or the camera may include or be associated with an illumination source (such as an infrared or near-infrared light emitting illumination source that, when actuated to emit infrared or near-infrared light at the side of the vehicle, enhances the camera's performance but is not visible or discernible to the driver of the vehicle), such as by utilizing aspects of the cameras described in U.S. Pat. Nos. 7,965,336; 5,550,677; 5,760,962; 6,097,023 and 5,796,094, which are hereby incorporated herein by reference in their entireties)

Claims 20-21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell (U.S. Pub. No. 20140285666 A1), in view of Nagashima (JP2014061808A), further in view of Rehill (U.S. Pub. No. 20040233558 A1).

Regarding to claim 20:

20. O'Connell teach the system of claim 14, O'Connell do not explicitly teach wherein at least one of: a plurality of first head assemblies are provided, the plurality of first head assemblies comprising at least one of: a primary first head assembly which is a head-mover assembly with at least one mirror element fixed to a housing of the first head assembly, a secondary first head assembly with the further vision sensor, or a tertiary first head assembly with further accessories; or a plurality of first head assemblies are provided, the plurality of first head assemblies comprising different first head assemblies having one or more of different functionalities, geometries, or designs, with each first head assembly being adapted to be mounted to the first base assembly.

However Rehill teach wherein at least one of: a plurality of first head assemblies are provided, the plurality of first head assemblies comprising at least one of: a primary first head assembly which is a head-mover assembly with at least one mirror element fixed to a housing of the first head assembly, a secondary first head assembly with the further vision sensor, or a tertiary first head assembly with further accessories; or a plurality of first head assemblies are provided, the plurality of first head assemblies comprising different first head assemblies having one or more of different functionalities, geometries, or designs, with each first head assembly being adapted to be mounted to the first base assembly. (Rehill Fig. 1, Fig. 4 Interchangeable covers 16, 18, 20, for changing the appearance, may be attached over the mirror structure. Alternatively, door attachment covers 22, 22a, 24, 26 may be readily attached to attachment member 12a for changing the appearance of the portion of the mirror which attaches to the car door, such as at the "sail" portion of the window. Thus, the internal components such as the foldable spring 42 and bushing 44 components could be used, or a modular powerfold mechanism could be interchangeably used, depending on the desired option)

The motivation for combining O'Connell and Nagashima as set forth in claim 14 is equally applicable to claim 20. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify O'Connell, further incorporating Nagashima and Rehill in video/camera technology. One would be motivated to do so, to incorporate the plurality of first head assemblies comprising different first head assemblies having one or more of different functionalities, geometries, or designs, with each first head assembly being adapted to be mounted to the first base assembly. Functionality will improve user experience.

Regarding to claim 21:

21. O'Connell teach the system of claim 14, O'Connell do not explicitly teach wherein at least one of: a plurality of second head assemblies are provided, the plurality of second head assemblies comprising at least one of: a primary second head assembly which is a head-mover assembly with at least one mirror element fixed to a housing of the second head assembly; or a secondary second head assembly with further accessories; or a plurality of second head assemblies are provided, the plurality of second head assemblies comprising different second head assemblies having one or more of different functionalities, geometries, or designs, with each of the different second head assemblies being adapted to be mounted to the second base assembly.

However Rehill teach wherein at least one of: a plurality of second head assemblies are provided, the plurality of second head assemblies comprising at least one of: a primary second head assembly which is a head-mover assembly with at least one mirror element fixed to a housing of the second head assembly; or a secondary second head assembly with further accessories; or a plurality of second head assemblies are provided, the plurality of second head assemblies comprising different second head assemblies having one or more of different functionalities, geometries, or designs, with each of the different second head assemblies being adapted to be mounted to the second base assembly. (Rehill Fig. 1, Fig. 4 Interchangeable covers 16, 18, 20, for changing the appearance, may be attached over the mirror structure. Alternatively, door attachment covers 22, 22a, 24, 26 may be readily attached to attachment member 12a for changing the appearance of the portion of the mirror which attaches to the car door, such as at the "sail" portion of the window. Thus, the internal components such as the foldable spring 42 and bushing 44 components could be used, or a modular powerfold mechanism could be interchangeably used, depending on the desired option)

Regarding to claim 26:

26. O'Connell teach the vehicle of claim 25, wherein the first base assembly and the second base assembly are attached to the body of the vehicle, (O'Connell Fig. 1)

O'Connell do not explicitly teach and at least one of: the first head assembly selected from the plurality of first heads assemblies is mounted on the first base assembly in an exchangeable manner, or the second head assembly selected from the plurality of second head assemblies is mounted on the second base assembly in an exchangeable manner.

However Rehill teach and at least one of: the first head assembly selected from the plurality of first heads assemblies is mounted on the first base assembly in an exchangeable manner, or the second head assembly selected from the plurality of second head assemblies is mounted on the second base assembly in an exchangeable manner. (Rehill Fig. 1, Fig. 4 Interchangeable covers 16, 18, 20, for changing the appearance, may be attached over the mirror structure. Alternatively, door attachment covers 22, 22a, 24, 26 may be readily attached to attachment member 12a for changing the appearance of the portion of the mirror which attaches to the car door, such as at the "sail" portion of the window. Thus, the internal components such as the foldable spring 42 and bushing 44 components could be used, or a modular powerfold mechanism could be interchangeably used, depending on the desired option)

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell (U.S. Pub. No. 20140285666 A1), in view of Nagashima (JP2014061808A), further in view of Rehill (U.S. Pub. No. 20040233558 A1) and Ito (U.S. Pub. No. 20120161951 A1).

Regarding to claim 22:

22. O'Connell teach the system of claim 20, O'Connell do not explicitly teach wherein each of the different first head assemblies is provided in a first version for the driver side being on the left side of the vehicle and in a second version for the driver side being on the right side of the vehicle, and each of second head assembly having different functionalities, geometries, or designs is provided in a first version for the passenger side being on the right side of the vehicle and in a second version for the passenger side being on the left side of the vehicle.

However Rehill teach and each of second head assembly having different functionalities, geometries, or designs is provided in a first version for the passenger side being on the right side of the vehicle and in a second version for the passenger side being on the left side of the vehicle. (Rehill Fig. 1, Fig. 4 Interchangeable covers 16, 18, 20, for changing the appearance, may be attached over the mirror structure. Alternatively, door attachment covers 22, 22a, 24, 26 may be readily attached to attachment member 12a for changing the appearance of the portion of the mirror which attaches to the car door, such as at the "sail" portion of the window. Thus, the internal components such as the foldable spring 42 and bushing 44 components could be used, or a modular powerfold mechanism could be interchangeably used, depending on the desired option)

The motivation for combining O'Connell, Nagashima and Rehill as set forth in claim 20 is equally applicable to claim 22.

However Ito teach wherein each of the different first head assemblies is provided in a first version for the driver side being on the left side of the vehicle and in a second version for the driver side being on the right side of the vehicle, (Ito [0026] The following is premised that a driving assistance system 1 according to an embodiment of the present invention is used in a left-hand traffic rule used in Japan or Great Britain. Needless to say, without need to be limited thereto, the driving assistance system according to the embodiment can be used in a right-hand traffic rule used in the United States of America. In such a case, only the relation between the right and the left may be reversed.)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify O'Connell, further incorporating Nagashima, Rehill and Ito in video/camera technology. One would be motivated to do so, to incorporate wherein each of the different first head assemblies is provided in a first version for the driver side being on the left side of the vehicle and in a second version for the driver side being on the right side of the vehicle. Functionality will improve efficiency.

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell (U.S. Pub. No. 20140285666 A1), in view of Nagashima (JP2014061808A), further in view of Ito (U.S. Pub. No. 20120161951 A1).

Regarding to claim 23:

23. O'Connell teach the system of claim 14, and the first and second base assemblies are symmetrical to each other. (O'Connell Fig. 1-2 vehicle rearview mirrors are symmetrical because O'Connell [0026] such as a camera or sensor of the types disclosed in commonly assigned, U.S. Pat. Nos. 7,965,336 and U.S. Pat. Nos. 7,965,336 Fig. 2 shows symmetrical mirrors)

O'Connell do not explicitly teach wherein the first base assembly for the driver side being on the left side of the vehicle corresponds to the second base assembly for the passenger side being on the left side of the vehicle, and the first base assembly for the driver side being on the right side of the vehicle corresponds to the second base assembly for the passenger side being on the right side of the vehicle.

However Ito teach wherein the first base assembly for the driver side being on the left side of the vehicle corresponds to the second base assembly for the passenger side being on the left side of the vehicle, and the first base assembly for the driver side being on the right side of the vehicle corresponds to the second base assembly for the passenger side being on the right side of the vehicle. (Ito [0026] The following is premised that a driving assistance system 1 according to an embodiment of the present invention is used in a left-hand traffic rule used in Japan or Great Britain. Needless to say, without need to be limited thereto, the driving assistance system according to the embodiment can be used in a right-hand traffic rule used in the United States of America. In such a case, only the relation between the right and the left may be reversed.)

The motivation for combining O'Connell and Nagashima as set forth in claim 14 is equally applicable to claim 23. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify O'Connell, further incorporating Nagashima and Ito in video/camera technology. One would be motivated to do so, to incorporate the first base assembly for the driver side being on the left side of the vehicle corresponds to the second base assembly for the passenger side being on the left side of the vehicle, and the first base assembly for the driver side being on the right side of the vehicle corresponds to the second base assembly for the passenger side being on the right side of the vehicle. Functionality will improve efficiency.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482